Citation Nr: 0032090	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to service connection for residuals of wounds 
to the right leg.

3.  Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO found that new and material evidence had 
not been submitted to reopen a service connection claim for 
hearing loss, and denied service connection for residuals of 
frozen feet and residuals of right leg wounds.  The service 
connection claims will be the subject of a remand at the end 
of this decision.  


FINDINGS OF FACT

1.  In a May 1962 rating decision, the RO denied service 
connection for defective hearing; the veteran was notified of 
that decision by letter and did not appeal the decision.

2.  The evidence received subsequent to May 1962 regarding a 
claim for service connection for hearing loss, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1962 RO rating decision denying service 
connection for a hearing defect is final.  38 C.F.R. § 19.192 
(1961).

2.  The evidence received subsequent to the RO's May 1962 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a 
hearing loss disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

In a May 1962 rating decision, the RO denied service 
connection for defective hearing.  The veteran was notified 
of that decision but did not appeal within one year of 
receiving notice of the decision.  See 38 C.F.R. § 19.192 
(1961).  Accordingly, the May 1962 rating decision by the RO 
is final.  38 C.F.R. § 19.192 (1961).  The question presently 
before the Board is limited to whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim.  To reopen a finally denied claim, a veteran 
must submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.104 (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

As just discussed, current regulations for reopening a final 
decision that denied service connection require determining 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a).  Prior to the passage of the "Veterans 
Claims Assistance Act of 2000", Pub. L. No. 106-475, 114 
Stat. 2096 (2000), precedential case law required that if new 
and material evidence had been submitted, a well-grounded 
analysis took place immediately upon reopening the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, 
with the elimination of the well-grounded analysis 
requirement through the Veterans Claims Assistance Act, the 
Board must now proceed from the reopening of the claim 
directly to an evaluation of the merits of the claim, after 
ensuring that VA's duty to assist has been satisfied.       

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the May 1962 rating decision, the RO found that the 
evidence did not show a current hearing loss condition.  The 
evidence received since the May 1962 rating decision 
regarding service connection for a hearing loss condition 
includes a January 1998 statement from Dr. Charles Couser, 
excerpts from a book about the veteran's ship sinking 
incident during World War II, VA outpatient treatment records 
from December 1996 to October 1997, an October 1998 VA 
examination report, as well as various statements from the 
veteran to VA regarding his hearing loss condition.  The 
Board finds that while this evidence may be considered new, 
none of it is material to the veteran's claim in that it does 
not provide evidence of that he has a current hearing loss 
disability that is related to service.  The Board also notes 
that the veteran's claims file includes additional medical 
evidence submitted since May 1962 that was not listed above.  
The Board finds that this evidence pertains to the veteran's 
other disability claims and is not related to his service 
connection claim for a hearing loss condition.      
  
The Board first considers the January 1998 statement from Dr. 
Couser.  While this evidence is new, in that it has not 
previously been considered, the Board finds that it is not 
material to the veteran's claim.  In the statement, Dr. 
Couser stated that he saw the veteran for cardiovascular 
problems and had open-heart surgery in 1982 and 1995.  He 
also related the veteran's reported history of 
hospitalization during World War II for frozen feet, damaged 
left ear and shrapnel wounds in the groin and knee.  This 
evidence is not material to the veteran's claim because it 
does not provide evidence of an inservice hearing loss 
condition.  Rather, the Dr. merely repeats the veteran's 
account of a damaged left ear, without providing any medical 
evidence of a hearing loss condition related to service.  For 
this reason, this statement is not material to the veteran's 
claim.        

The Board also considers the documents submitted by the 
veteran, described as excerpts from a book about the 
veteran's ship sinking incident during World War II.  This 
evidence is also new, but is not material to the veteran's 
claim.  The book excerpts reference the veteran's experiences 
during World War II when his Navy ship was sunk at sea.  
While this evidence is consistent with the veteran's account 
of his inservice ordeal at sea, it does not provide any 
evidence that the veteran sustained hearing loss in service.  
This evidence is, therefore, not material to the veteran's 
claim.       

The Board next considers VA outpatient treatment records from 
December 1996 to October 1997.  The Board finds that these 
records new but, similarly, not material to the veteran's 
claim.  The records from October 1997 show that the veteran 
requested an audiology examination due to hearing loss.  
However, there is no evidence of any audiology examination or 
any medical nexus between a current hearing loss condition 
and his active military service.  Therefore, these VA medical 
records are not material to the veteran's claim.   

In reviewing the October 1998 VA examination report, the 
Board finds that this evidence is new but not material to the 
veteran's claim.  During this examination, specifically the 
posttraumatic stress disorder examination (PTSD), the veteran 
reported a medical history of a "busted" left eardrum 
occurring during his combat experiences at sea when his ship 
was sunk during World War II.  Without any medical evidence 
associating a current hearing loss condition to an inservice 
injury such as the one described by the veteran, this 
reported medical history, and thus the examination report, is 
not material to the veteran's claim.   

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his assertions that he 
currently suffers from a hearing loss condition related to 
service.  Once again, while these statements are new they are 
not material to the veteran's claim.  As an example, the 
veteran makes passing references in both his June 1998 
"Appeal to Board of Veterans' Appeals" (VA Form 9) and his 
May 1998 Notice of Disagreement that he seeks service 
connection for hearing loss.  However, after initially 
raising the issue in these statements, he provided no further 
evidence that he either has a current hearing loss condition 
or that his hearing loss is attributed to service.  In light 
of the fact that the statements go on to discuss other 
disabilities and their reported etiology, the lack of any 
further clarifying evidence regarding a current hearing loss 
condition or it's relation to service is further evidence 
that it is not material.    

As none of the evidence added to the record since the RO's 
May 1962 rating decision, either by itself or in the context 
of all the evidence, both old and new, provides evidence of 
that the veteran has a current hearing loss disability that 
is related to service, the Board concludes the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection for a 
hearing loss condition.  Therefore, the May 1962 decision 
remains final, and the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decisions and the statement of the case and supplemental 
statement of the case, which explained that new and material 
evidence was needed to reopen the claim, and indicated what 
would constitute such evidence.  Furthermore, by this 
decision, the Board informs the veteran of the type of new 
and material evidence needed to reopen his claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for hearing loss.

REMAND

The Board finds that further evidentiary development is 
necessary in order to fairly adjudicate the veteran's service 
connection claims for residuals of wounds to the right leg 
and residuals of frozen feet.  The Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



